DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, the prior art of record fails to teach or suggest alone, or in combination executing application processes by the controller to generate application-related data, which application processes include causing application-related images to be displayed in an updating manner in an application screen on the display unit based on the application-related data while display of the application-related images in the updating manner is enabled; while the application processes are being executed and the application-related images are being displayed in the updating manner, repeatedly determining a speed of the mobile terminal and disabling continued display of the application-related images in the updating manner based on the speed of the mobile terminal: while continued display of the application-related images in the updating manner is disabled, continuing to repeatedly determine the speed of the mobile device and continuing to execute the application processes by the controller to generate updated application-related data without causing application-related images to be displayed in the updating manner in the application screen; and when display of the application-related images in the updating manner becomes re-enabled based on the speed of the mobile terminal causing updated application-related images to be displayed in the application screen based on the updated application-related data.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865.  The examiner can normally be reached on M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH FERGUSON/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        July 21, 2021